Sentinel Omaha Limited Liability Company Consolidated Financial Statements December 31, 2012 SENTINEL OMAHA LIMITED LIABILITY COMPANY AND SUBSIDIARIES TABLE OF CONTENTS December 31, 2012 Page(s) INDEPENDENT AUDITORS' REPORT1 CONSOLIDATED FINANCIAL STATEMENTS Statement of Assets and Liabilities2 Schedule of Investments3 Statement of Operations4 Statement of Changes in Net Assets5 Statement of Cash Flows6 Notes to Financial Statements7-16 INDEPENDENT AUDITORS’ REPORT To the Members of Sentinel Omaha Limited Liability Company We have audited the accompanying consolidated financial statements of Sentinel Omaha Limited Liability Company and Subsidiaries, which comprise the consolidated statements of assets and liabilities, including the consolidated schedule of investments as of December 31, 2012, and the related consolidated statements of operations, changes in net assets, and cash flows for the year then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of the consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Sentinel Omaha Limited Liability Company and Subsidiaries as of December 31, 2012, and the results of their operations and their cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. /s/ WeisnerMazars LLP New York, New York
